 bt.*n btl   ,L
                  ,   oogo
                                                     FILEE}
Hrsuu$Lt TuoGe Stf"r L tl(fr                               DEC     2220204-'

oFf,ce bF cLtpf, of -11\e Ui ftrT&ct f\\JY'/!'
                                        rrrrfl-r       THOMAS G. BRUTON
                                                             DlsTRlcrcouRT
                                                     CLERK, u.s.

U rgito Sf,ri Gu[\ Hutlr
 Atq Ss\flt\ Sqa[0uo          -q-]-iq
CHCql6o,   ItUzr"rci- to[ o'{

     Chsu l\)o", \ -rr - cu - ous6g
     Su\lth\\ Cn'utl'*o      v.
                             Sfiq€ oF It-mrug; Lofft,r"
                                                     cl.-
      Pt*,sil.rr                  \tPtostr.$

Aoe- [{orotX*Sr ][uoG Srta L L(!Jr',
 a cHosr To Tt[u ?Lec-(o*r Trnr To Conur\ THr Fndr-
 Q.an?.rruA
 Rt6+f&N6 Pnee   Pne, 3 oF 5 Erlro oju     op I\t'u,ffil.
                                               St*';il^ Qs         Jtrt,
                                                               es, Jurr
  gffi?J
  Pt'r-xo (n A*r,.
                  d       -  c\
                                 Ae llr(o f.eiilatH?
                    (\rrrFr*r(.- Bu'H^'co
                 Ailbr-fr-i'               Kt(+r.nrue'T He si-*r{,,
                                            ,   -....-  .ro-.-
                                                                   -{r-*-r
                                                                 - -]---
 hs>   O\fierr\t  Er  TH€    \^N\r\    Trr.etrnrNl-    f,hctis.     -10
 T,.l r* -1trt q  T lqpof tt", ruP\Ln u,r( e fu C uu6 St x u u(
 Hnfl.t*t,uf b^r nn\ SJ*Pt,ur)3/L , frK, [tff^ fl(P,u"
                      p
 Q,lX^thU- l'3       s$1'' :E"Itmi,b nmir- LzposTNG ll'l
offiosi-6* T" Tfl€ Strurl lhtayrmfri T" Tl\e Sursr:rerraiq
 ! LnsHf b€tu    &L,mnqrrr6 Au Ct.r6qrNe Sttlrr c l' flOut(sd
 i.*lu\nrrN \{\uNr Tl\S WIG }uryilro oil -fj F[UtNcro
  b^ T4€ SqF.\BoL Lnflorn Sfle Hm A.,try.o o f- Stxun(
  Wh lqlpqrnT- Onr fu$ J,{, Joolr fylf. ScFf ,4 lltN; nA
               l\lrustl-, s'ltff m6 Au e /nar( STxlr,tG Tlltrt
  '\p,))
  [Lua,ossL
                                Snki                   -l-00\ -5;lg'r'16
          & A       (td,or,rnL       [\t{-fru6 {-{
                                                   tCo

  fi\ .L uu?lq "      -r
                       D(uur to THc Lfl,1a ofTSL -Ar'r, inr
iJ Sr5 Nce1lN6 . il\P [t{ AG" Ho]or A F1ur- 4/urf6
 l\.( i-ra hs> Suoo*w{u, c /tDr/lt ALt C-wI,,\ kt, bn.K
 ao cup ILo$t<. htos\"H T Q lout E'u OA /Sout
 IU \\ouUt oto T\lh dg,'0r,r,rv, Squ' T' T+-l€ Cxrssn
                                          .}
          'To B6 P{*b
 Bx:' r,$suEf
                    f[i;'^l trT
                                 ;;-T]t
                                              . $Ur T<,
                                                        i
                                     t HSqrNf :. J H* H,,}
 $(qq'*,
nrf]tSr*t A\ltrrf \rTrurtf,--TP[; CAUffo he To L+urc
                         ,Cornno\lnlq
Su"o,oLtr hT Nom{\rlq                 Htsprj-Hl z.N
\t-U*qSl\pemsrlr-trN€i Fot Itffii CAgr D( OouG
\(uHt*^* [t LUsri Ne n4,t,n Tt\lrtt OA\i. hru"p ulNs Tkfrru
 \-ftU5 \Utufrf0€6 l'ot Str UirYi" o/- On:poLo
 \&U[nnr ttloxyo N\€ $l.K Jo [rt'rr[. 0N Stflt,ubrt Cl, Jtrut
-\ \\t r.Nxrx6u,rq,s f Ih* ft\e v[\-e o I= ILGl.:oi-^ p uxr;floc
                                  -ItS T {-in\R"
\e Fol ?'bt h. n c 5r \rtltrErtt                ' i5rps stxtrnft,.-"
U^br;;'           [\X, Trff A ltr^r ii. llto,ut h t SucH
brs>ue , ffrrr Ascro',S lr\lrtl( CArI>hc l\rq Lr{e           ,

-\Hn *(nrn6rr.,^\ Clortrc lnf , t++ fl //rru " iP ^l4ub A Ftua
 Nrr,flt F\ctJtr( Atr: glDrr Ttl(   L,sI'h llrft tv.k To T116
 Frrto 5r N\\ Q5 \I+lt,UrurL'    6^S9ro ilt-l T/+c
                                              t.-:

s\ Ne [-,u-frl,^ , :t HNt                             ^};L(;r;rti-
                                                 A"q (t6run,1L
                                     'o\urt)to
           '
T\l,.let"(.'                T lk;,
               ?r/', ru- cor,"e      5        Aoon/o*, frif Fl'o lnot
h fot rnq'- tu-tnrrftt A xrs |nA [-J /Uro,';^ ST(ulr'/O LuX; four"9
L\N[tsyo,r.:"re -I-p Tt\e "STFTI€ 0lmc,a,nr(, 1-,'r Tll e
      Offre brrrbro( Lucilto fi-r ldtt ll+//fson
 1 ontl*,
 L:"#, Phs",.r, atrN,si foo((, -tHe t;T. ftto (t,o
Nrr   ? itcNuurr(t5 $txo   Tftc fDtxl o\ f,i- LU#rn,u
 G,q*'.xtrnt \\o<ffi1-HL, 1\\t L^t. IXlf fVo i?rtc
 lNf\tN'D md Au G +,L-l Grtsos , A \Uprr -Illm  roll Tflnf
                                                 U

              tufr -h[t c 11€ sftr rr dT
  \\. GutrOfftt            A
                                        -f Hft
   [-sfrsr'^,      O Nt rnos\ f reot [o            JttcrotFl'
-tn[r*to ?t*cr T\le t-l-tE nf, FFo furdi Sr^-rn
   Q Lt<,rDro l\t\ Sulq-r5 Tptutr*T. T     /2.r,'*,grui rvr(
  t(pe Tt\s t \nit\ Uot^,'' hl -l-He SuonNFlh ,$,loet,ft
\\uL*t hlls u\r\\ bg hBtr- To -[n[r -fHz:s' Srs.rh^Nrru^r
Llis \tl r [o TtrI\L"

 Kn.P,qfur$ suhrn$(n)

 Sr*54 {gu,rro
       O
  Case:1.:17-cv-00569Documeot#:].Filed:aLtzStLTPagel.of5PageID#:1


                                                  couRT
             ,"r           uNlreD   STATEqD-ISTRTCT
                       '   NoRTH-piN Prstnrm oF rLLINors
                                 PE,SIENN DIYISION
       .i
SUNDAY COS}{ANO,
                Plaintiff'                         No. L17-cv-00569

       v.:
STATE OF ILLINOIS LOTTERY'
                            o
                   Defendant'
                                       COMPLAINT
                                                   Defendant state of   Illinois Lot-
        Plaintiff      sunday cosmano complains of

tery   as   follows:

        l.ThisisanactioaioremploymentdiscriminationinviolationofTi.
                                   1964'
tle VII of the Civil Rights Act of

            2.PlaintiffisSundayCosmano,whoresiilesinCookCounty,Iilinois.
            S.DefendantistheStateoflllinoisLottery,whichisanagencyofthe
                                          offices l0cated at122 South Michigan
 state of Illinois and has administrative

 Avenue, 19th Floor Chicago'          Illinois'

            4.PlaintiffwasemployedbyDefendantbeginninginlgg0and
 workedoutofofficeslocatedintheNorthernDistrictoflllinois.
                                                        employed by Defendant'
             b. plaintiff was employed but is no longer
                                                                            on or about
                                         inated against Plaintiff beginning

  JulY 2009.
       Case: 1:17-cv-00569 Document #: 1 Filed: 0L1251L7 Page 2 ot 5 PagetD #:2




        7.       Defendant is'not'a federal government agency, and Plaintiff has

filed a charge against Defendant asserting the acts of discrimination indicated

in this complai{t with the Illinois Department of Human Rights (IDHR) and

the Equal Employ*e.rt Opportunity Commission (EEOC), on Octobe r 24,2016.

See   Exhibit    1.   It is the policy   of both the Equal Opportunity Commission and
                 ,.
the lllinois Department of Human Rights to cross-file with the other agency

all charges received. Plaintiff          has no rbason to believe   that this policy was not
followed in this case.

        B-       The EEOC has issued a Notice of Right to Sue, which was received

by   Plaintiff   on November 1,2016. ,SeeExhibit 2.

        9.       Defendant discriminated against Plaintiff because of Plaintiffs

sex   in violation of ritle      vII   of the Civil.Rights Act of L964.

        10.      Jurisdiction is proper under 28 U.S.C. $g 1331, 1343(aXg) and 42

U.S.C. g 2000e-5(fxs).
                         a
        11.      Venue is proper under 28 U.S.C. S1391(b). All events occurred

within the Northern District of Illinois and all parties to the                case reside or

have offices within the Northern District of Illinois.

        L2.      Defendant terminated Plaintiffs employment and retaliated

against   Plaintiff     because   Plaintiff   asserted rights protected. by   Title VII of the
Civil Rights Act of 1964.




                             a
                                                                   Page 3 of 5 PagelD #:3
                 case: L:L7-cv-00569 Document #: 1 Filed: otl25lL7



                                                       Plaintiffs claim of discrimination      are as fo1-
                     13.    The facts supporting

         lows:

                            a.,,.PlaintiffwasemployedbyDefendantbeginningin1990asa
                                    .a
         lotterY sales rePresentative'

                             b.Beginninginoraroundzoos,andcontinuinguntil2009,
         Plaintiff         was sexually harassed by her supervisor
                 I
                             c.     In or around July      2009,     Plaintiff participated in an investi-
                      f
-+-.>,
         :::"":,:'il          ffi
          in the investigation.
                                           .."".1   1",",,:":'   H::::: - ::, :. ; :il::                     ;

                              d.     Plaintiffs participation in the investigation and report of
                                                          was protected activity under
          the ongoing sexual harassment by her supervisor
                                           a
          Title VII of the Civil Rights Act of 1964'
                                     Immediately after reporting her opposition to the sexual
                                                                        an ongoing se-
          harassment to the investigators, Plaintiff began experiencing
                                                                     influenced' by the
           ries of adverse employment actions that were initiated or
->
-+supervisorwhomshehadaccusedofsexua1harassment.
                                                                                               years
                               f.        The retaliatory adverse employment actions lasted for

                                                                       unfavorable work
           and included, but were not limited to, increased' scrutiny,

           assignments, reprimand.s, suspensions, and eventually
                                                                 termination of Plain-

           tiffs       emploYment bY Defendant'


                                                                 3
